Title: From John Adams to John Quincy Adams, 8 March 1802
From: Adams, John
To: Adams, John Quincy



Quincy March 8 1802

We feel, my dear Sir the Want of your Society on sundays and hope the Weather and Roads will soon bless us with it. Never at the Age of 18 when I was a great Reader and Admirer of Tragedies did I take more pleasure in them, than I have lately in Reading La Harps  and of Corneille Racine Voltaire Moliere La Fontaine &c did not mean to express a Wish that you should make a serious study of Greek & Italian at present: But Dr Kippis’s method of reading a few Paragraphs every day, if it were only a Part of a Chapter in the New Testament would Keep alive what you have. Your Professional Learning will soon come. I am delighted with your Experiments, hope you will state them in Writing and communicate them to the Accademy. For myself I never was more busy. I am impatient to read La Harp’s History of the Resurrection of Epicureanism in the 18 Cent—Oh! how I enjoyed his basting of Diderot. My Love to yours
J. Adams